In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________
No. 21-3025
DURO, INC., et al.,
                                               Plaintiffs-Appellants,
                                  v.

E. SPENCER WALTON, JR., et al.,
                                              Defendants-Appellees.
                      ____________________

         Appeal from the United States District Court for the
          Northern District of Indiana, South Bend Division.
         No. 3:13-cv-00103-JD — Jon E. DeGuilio, Chief Judge.
                      ____________________

    SUBMITTED MARCH 31, 2022 * — DECIDED AUGUST 3, 2022
                 ____________________

    Before MANION, HAMILTON, and BRENNAN, Circuit Judges.
    HAMILTON, Circuit Judge. Indiana law holds that legal mal-
practice claims are not assignable. See Picadilly, Inc. v. Raikos,
582 N.E.2d 338 (Ind. 1991), abrogated on other grounds by
Liggett v. Young, 877 N.E.2d 178 (Ind. 2007). The rule is based
largely on a concern that if legal malpractice claims could be

*We granted the appellants’ motion to waive oral argument, which the
appellees did not contest.
2                                                   No. 21-3025

assigned, parties would use those claims as bargaining chips
in settlement negotiations, as occurred in this case, and that
prospect would undermine attorney-client relationships and
conﬁdences. As explained below, in this case there was no
nominal assignment—the corporation that held the theoreti-
cal claim in this case still holds it—but litigation over control
of that corporation was settled in part by transferring full con-
trol to a new owner, Amit Shah. Part of the settlement tried to
enable Shah and the corporation to pursue the lawyers who
had formerly opposed him in the litigation over control of the
corporation. In a careful and detailed opinion, the district
court held that the terms of the settlement resulted in a de
facto assignment of the corporation’s theoretical legal mal-
practice claim to Shah by using the corporation as his alter
ego, so that the bar on assignment should apply. Duro, Inc. v.
Walton, No. 3:13-cv-00103-JD, 2021 WL 4453741 (N.D. Ind.
Sept. 29, 2021). We agree with the district court and aﬃrm
summary judgment for the defendants.
I. Factual and Procedural Background
    Duro, Inc. and related entities were in the business of sell-
ing pallets, which are used for storing and transporting
goods. Before 2017, Duro had three shareholders. The major-
ity shareholder, Terry Rodino, also served as president of
Duro. Amit Shah and the other minority shareholder often
did not agree with Rodino’s management decisions. Those
disagreements resulted in numerous lawsuits in state and fed-
eral courts spanning over a decade. Most of that history is not
relevant here, and we will focus on the facts necessary to re-
solve this appeal.
   In February 2013, Shah and the other minority shareholder
ﬁled this suit against Rodino and Duro. The complaint
No. 21-3025                                                   3

included allegations of money laundering and racketeering in
violation of federal and state statutes. After motions practice
aimed at the pleadings, plaintiﬀs added in June 2015 a share-
holder derivative claim of legal malpractice, nominally on be-
half of Duro, against the May Oberfell Lorber law ﬁrm and
attorneys E. Spencer Walton, Jr., and Georgianne M. Walker
(together, “May Oberfell”).
    May Oberfell had represented both Rodino and Duro in
the case. Shah and the other minority shareholder moved
twice to disqualify May Oberfell as counsel. A magistrate
judge denied both motions. Eventually, however, May Ober-
fell withdrew from representing Rodino and Duro.
    In September 2017, Shah and the other minority share-
holder settled their claims against Rodino and Duro. As part
of the settlement, Duro redeemed both Rodino’s and the other
minority shareholder’s shares, making Shah the sole owner of
Duro. Critical to this appeal, the settlement also preserved any
claims Duro might have against May Oberfell. In addition, as
part of the settlement, Rodino signed a document waiving the
attorney-client and work-product privileges regarding all
communications, disclosures, advice, and documents be-
tween him and May Oberfell.
    Shortly after the settlement agreement was signed, Shah
took over eﬀective control of Duro and transferred nearly all
of Duro’s assets, which were worth millions, to his own pallet
company. As a result, Duro no longer has any hard assets, in-
come, employees, revenue, or customers. Shah left one asset,
however, in the corporate shell of Duro—the legal malprac-
tice claim against May Oberfell.
4                                                           No. 21-3025

    After these actions, Shah—now acting through Duro—
ﬁled a third amended complaint in the district court in June
2018. Duro and Shah asserted individual claims against May
Oberfell for (1) legal malpractice and (2) what they called
“conﬂict of interest.” In particular, the plaintiﬀs alleged that,
with May Oberfell’s consent and assistance, Rodino had
breached his ﬁduciary duties as the sole director and oﬃcer
of Duro. They also alleged that May Oberfell failed to take ad-
equate steps to protect Duro and to prevent Rodino from en-
gaging in unlawful conduct. The district court dismissed
Shah’s individual claim for legal malpractice and dismissed
the “conﬂict of interest” claim. 1
    After discovery, May Oberfell moved for summary judg-
ment on Duro’s legal malpractice claim. The district court
granted the motion. See Duro, Inc. v. Walton, 2021 WL 4453741,
at *20. The court reasoned that the legal malpractice claim had
undergone a “de facto” assignment and was therefore barred
as a matter of Indiana law. The district court then entered ﬁnal
judgment in favor of the defendants. Duro has appealed. 2

1 As part of the amended complaint, the other minority shareholder also
brought individual claims against May Oberfell, which the district court
dismissed. In addition, Duro, Shah, and the other minority shareholder
asserted claims against Rodino and Duro’s successor counsel in this case.
The district court later granted a stipulation to dismiss those claims. Fi-
nally, the third amended complaint alleged that May Oberfell conspired
to violate the Computer Fraud and Abuse Act, 18 U.S.C. § 1030. The dis-
trict court granted summary judgment to May Oberfell on this claim, and
Duro has not appealed that decision.
2 The district court also concluded that no reasonable jury could find for
Duro on the merits of its legal malpractice claim. Since we agree that Duro
cannot bring this legal malpractice claim at all, we need not address the
claim’s merits.
No. 21-3025                                                      5

II. Analysis
    We review de novo the district court’s grant of summary
judgment and “draw all [reasonable] inferences from conﬂict-
ing evidence in the light reasonably most favorable to [Duro]
as the non-moving party.” Knopick v. Jayco, Inc., 895 F.3d 525,
527–28 (7th Cir. 2018). Summary judgment is appropriate
when “there are no genuine disputes of material fact between
the parties and no reasonable factﬁnder could ﬁnd for the
non-movant on an essential element on which it bears the bur-
den of proof at trial.” Ostrowski v. Lake County, 33 F.4th 960,
964 (7th Cir. 2022); see also Fed. R. Civ. P. 56(a).
    The decisive question is whether Duro can bring this legal
malpractice claim at all. All parties agree that some legal mal-
practice claims are unassignable under Indiana law. The par-
ties disagree over whether Duro’s legal malpractice claim de-
pends on such an invalid assignment. The district court had
federal-question jurisdiction over the case based on the claim
under the Computer Fraud and Abuse Act. The malpractice
claim falls within the federal courts’ supplemental jurisdic-
tion under 28 U.S.C. § 1367(a). The claim is governed by Indi-
ana law. Our task under Erie Railroad Co. v. Tompkins, 304 U.S.
64 (1938), is to decide the issue as we believe the Indiana Su-
preme Court would. E.g., Reid Hospital & Health Care Services,
Inc. v. Conifer Revenue Cycle Solutions, LLC, 8 F.4th 642, 650 (7th
Cir. 2021); Rodas v. Seidlin, 656 F.3d 610, 626 (7th Cir. 2011).
   A. The Picadilly Case
   It is well established under Indiana law that most assign-
ments of legal malpractice claims are prohibited. That rule
dates back to Picadilly, Inc. v. Raikos, 582 N.E.2d 338 (Ind.
1991), abrogated on other grounds by Liggett v. Young, 877
6                                                   No. 21-3025

N.E.2d 178 (Ind. 2007). Picadilly had operated a bar, and it lost
a trial in a case brought by a person injured by a drunken pa-
tron. That plaintiﬀ won both compensatory and punitive
damages. Picadilly then sued its lawyers and later ﬁled for
bankruptcy. The bankruptcy court discharged the punitive
damages award by assigning Picadilly’s legal malpractice
claim to the injured person who had won the award. As a re-
sult, the winning party of the jury verdict, Picadilly’s adver-
sary, had a legal malpractice claim against Picadilly’s lawyers
(and was represented by the same lawyers who had prevailed
against Picadilly at trial).
    The Indiana Supreme Court held that the assignment was
barred under Indiana law. The court started with the general
position that public policy concerns dictate whether assigning
claims is permissible in a given context. 582 N.E.2d at 341
(“Assignment should be permitted or prohibited based on the
eﬀect it will likely have on modern society, and the legal sys-
tem in particular.”). The court identiﬁed two public policy
concerns animating its decision on the assignment of legal
malpractice claims: “the need to preserve the sanctity of the
client-lawyer relationship, and the disreputable public role re-
versal that would result during the trial of assigned malprac-
tice claims.” Id. at 342.
    Regarding the client-lawyer relationship, the court fo-
cused on two duties owed by lawyers to clients that would be
undermined by the assignment of legal malpractice claims. It
began with the duty to act loyally. If a party could readily as-
sign its legal malpractice claims, the court said, a lawyer
might be less motivated to engage in zealous advocacy if she
knew the client’s adversary could retaliate by buying up the
client’s malpractice claim. The court also expressed concern
No. 21-3025                                                      7

that such assignments could become bargaining chips in set-
tlement negotiations. Adversaries, for instance, could oﬀer ﬁ-
nancially strapped parties settlements in exchange for their
legal malpractice claims. “Lawyers involved in such negotia-
tions would quickly realize that the interests of their clients
were incompatible with their own self-interest.” 582 N.E.2d at
343. Permitting assignments, the court predicted, would re-
sult in “the merchandizing [of] such causes of action,” weak-
ening the duty of loyalty in the process. Id. at 342 (citation
omitted).
    Assignment of legal malpractice claims could also
threaten a lawyer’s duty to maintain client conﬁdentiality.
When a client sues an attorney for malpractice, the attorney
may reveal conﬁdential client information if necessary to es-
tablish a defense. Ind. Professional Conduct Rule 1.6(b)(5).
That rule also applies if a client tries to assign her claim. Pica-
dilly, 582 N.E.2d at 343. So long as the client is the one initiat-
ing that suit, “the scope of the disclosure can be limited by the
client’s power to drop the claim.” See id. But if the client is
“relegated to observing from the sidelines as the assignee pur-
sues the attorney,” the attorney may reveal conﬁdential infor-
mation that the client might have preferred to keep conﬁden-
tial. Id. As a result, “[f]ar-sighted clients would be encouraged
to withhold damaging information from their attorney in or-
der to preserve their ability to sell oﬀ a malpractice claim
without the fear of losing control over that information.” Id.
Such a result would erode the duty of conﬁdentiality.
   Then, to illustrate the court’s concern about public “role
reversals” if legal malpractice claims could be assigned, the
court considered the Picadilly claim itself. 582 N.E.2d at 344.
The assignee of Picadilly’s legal malpractice claim had won
8                                                              No. 21-3025

$225,000 in compensatory and punitive damages at the ﬁrst
trial. In a later trial for the malpractice claim against Pica-
dilly’s lawyers, that same assignee would have to argue posi-
tions directly contrary to the positions he took in winning the
ﬁrst trial. He would need to prove that he should not have won
in the ﬁrst trial, and that he won as a proximate result of the
opposing lawyers’ malpractice. Such a change in position, the
court said, would be evident to the jury members in the sec-
ond case, leaving them all “with less regard for the law and
the legal profession than they had when they entered” the
courtroom. Id. 3
    For the Indiana Supreme Court, these public policy con-
cerns outweighed any beneﬁts in permitting assignment of le-
gal malpractice claims. The court thus held that “clients [can-
not] sell oﬀ their [legal malpractice] claims for pursuit by oth-
ers.” 582 N.E.2d at 345. Picadilly’s assignment was therefore
invalid as against public policy. This bar on assigning legal
malpractice claims remains the law of Indiana. E.g., State Farm
Mutual Automobile Insurance Co. v. Estep, 873 N.E.2d 1021,
1025–26 (Ind. 2007) (applying Picadilly’s holding that “legal
malpractice claims are not assignable”); Smith v. Progressive
Southeastern Insurance Co., 150 N.E.3d 192, 202 (Ind. App.
2020) (same).




3 A later case has indicated that such a role reversal is not essential for the
rule against assignment to apply. See Rosby Corp. v. Townsend, Yosha, Cline
& Price, 800 N.E.2d 661, 666 (Ind. App. 2003) (explaining that “the [Pica-
dilly] court made no indication that its holding was limited” to instances
where the assignee would make use of a role reversal).
No. 21-3025                                                   9

   B. The De Facto Assignment Here
    We agree with the district court that the legal malpractice
claim in this case was the subject of a de facto assignment that
is invalid under Picadilly. Duro is correct that there was no
formal assignment in this case in the traditional sense. The
same corporate entity still holds it. But we believe the Indiana
Supreme Court would hold that Picadilly forecloses Duro’s le-
gal malpractice claim nonetheless.
    We begin with the mechanics of this de facto assignment.
Recall that this lawsuit began when Shah and Duro’s other
minority shareholder sued Duro and Rodino, the majority
shareholder. This was not the ﬁrst time the minority share-
holders sued Duro and Rodino, nor was this the ﬁrst case in
which May Oberfell represented Duro and Rodino. And in
those suits, Shah sought damages from Duro and even disso-
lution of the corporation. After Shah settled the claims with
Duro and Rodino in 2017 and became the sole owner of Duro,
he transferred nearly all of Duro’s assets to his own pallet
company. Duro’s one asset that remains is this legal malprac-
tice claim against May Oberfell.
    A traditional assignment on these facts would have oc-
curred if Duro and Rodino had agreed to assign Duro’s legal
malpractice claim to Shah personally as part of the 2017 set-
tlement. Shah could not have sued May Oberfell for legal mal-
practice without such an assignment since he never had an
attorney-client relationship with May Oberfell. Such an as-
signment would have been invalid, however, falling squarely
within the rule of Picadilly.
    The parties tried to take a diﬀerent route to that same des-
tination. They agreed to give Shah complete ownership and
10                                                 No. 21-3025

control of Duro by redeeming the other shareholders’ shares.
As additional bargaining chips, the parties agreed to reserve
Duro’s ability to bring a legal malpractice suit against May
Oberfell, and Rodino waived all applicable privileges from
May Oberfell’s representation of him and Duro. Shah then
used his control of Duro to pursue this malpractice claim
against May Oberfell. With Duro as his alter ego, Shah is try-
ing to achieve what he could not do on his own.
    We agree with the district court that permitting the de
facto assignment to Shah here would run contrary to Pica-
dilly’s aims and the public policies that are the foundation for
the rule. The legal malpractice claim was a bargaining chip in
the settlement negotiations between Shah and Rodino. And as
part of the bargain, Rodino had to waive all attorney-client
and work-product privileges between Duro, himself, and
May Oberfell. Duro also had to expressly preserve its legal
malpractice claims. These actions eﬀectively pitted Duro and
Rodino against the lawyers who had represented them, but
for the beneﬁt of Shah. As Picadilly predicted, the parties to
this suit were readily willing to “merchandize” the legal mal-
practice claim and privileges when it was convenient for them
to help secure a settlement, thereby weakening the lawyers’
duty of loyalty in the process. 582 N.E.2d at 342.
    Next, while the express waiver might seem to minimize
the concerns about disclosure of a client’s conﬁdential infor-
mation, it cannot be the case that, as a matter of law, once a
party secures a privilege waiver from the client, that client’s
legal malpractice claim can be assigned. If so, privilege waiv-
ers would certainly take on an oversized role in settlement ne-
gotiations, something that again Picadilly sought to prevent.
The privilege waiver would simply be one more chip in the
No. 21-3025                                                    11

bargaining for the settlement, and the Picadilly rule would be
easy to avoid.
    Duro argues in response that a reasonable jury could ﬁnd
that Shah was never adverse to Duro itself. It contends that
every lawsuit Shah ﬁled was in Duro’s interests, brought to
enforce Duro’s rights, and that Duro was named as a defend-
ant at times only “for jurisdictional purposes,” though what
that really means is that Shah was bringing this case as a
shareholder derivative action. If Shah was never an adversary,
says Duro, then Picadilly’s bar on assignments should not ap-
ply. That argument takes the legal ﬁctions of the shareholder
derivative action to unrealistic lengths that would broadly un-
dermine the Picadilly rule against assignments. We do not be-
lieve the Indiana Supreme Court would allow such under-
mining of Picadilly and the policies furthered by its rule
against assignment.
    In addition, we doubt that the Picadilly rule is actually lim-
ited to assignments to former adversaries. In Rosby Corp. v.
Townsend, Yosha, Cline & Price, 800 N.E.2d 661, 666 (Ind. App.
2003), the assignee argued—as Duro does here—that the Pica-
dilly rule against assignment should be conﬁned to assign-
ments to former litigation adversaries. The Rosby court re-
jected that position: “Picadilly represents a bright-line rule
drawn by the supreme court holding that no legal malpractice
claims may be assigned, regardless whether they are assigned
to an adversary.” Id. at 665. Permitting assignments to non-
adversaries, the court said, would lead to many of the same
concerns that drove the decision in Picadilly. For example,
people would treat the claims as commodities and a market
would emerge, “denigrat[ing] the unique ﬁduciary relation-
ship that exists between a client and an attorney.” Id. at 666;
12                                                 No. 21-3025

accord, Smith, 150 N.E.3d at 202 (“The [Picadilly] court was
mainly concerned with the impact of assigning any legal mal-
practice claims … not how legal malpractice claims were as-
signed or who would be subject to litigation from the assign-
ment.”).
    The one recognized exception to Picadilly comes from
Summit Account & Computer Service, Inc. v. RJH of Florida, Inc.,
690 N.E.2d 723 (Ind. App. 1998). In that case, the Indiana
Court of Appeals held that Picadilly does not bar assignments
to a corporation’s successor in interest. But Summit Account
supports May Oberfell in this case, not Shah and Duro. The
court relied on several factors to conclude that the assignee
was the ﬁrst corporation’s successor in interest. None of those
factors are present here.
    First, the Summit Account court asked whether the corpo-
ration’s ownership was the same before and after the sale. In
that case, one person was the sole shareholder, director, and
oﬃcer of both the ﬁrst corporation and the successor in inter-
est. The same is not true in this case. Before the settlement,
Duro had three shareholders and Shah had been a minority
shareholder. Now, Shah is Duro’s sole owner. The other fac-
tors in Summit Account related to whether the successor en-
gaged in the same business as its predecessor. In Summit Ac-
count, for instance, the predecessor engaged in the same busi-
ness in the same place and continued to conduct that business
after the sale. 690 N.E.2d at 728. Duro today, by contrast, does
not engage in any business at all. After the 2017 settlement
gave him sole control, Shah transferred all of Duro’s hard as-
sets to his own pallet company and suspended Duro’s opera-
tions. Since 2017, Shah’s Duro has been only an empty shell.
It and the pre-settlement Duro share only a name. That is not
No. 21-3025                                                              13

enough to treat today’s Duro as a direct continuation of the
pre-settlement Duro.
    In addition, Shah gained the legal malpractice claim as a
bargaining chip in the 2017 settlement. He did not purchase
Duro to continue its business, as occurred with the successor
corporation in Summit Account. Picadilly’s public policy con-
cerns are not as salient when a corporation purchases another
corporation. Merger and acquisition practices rely on corpo-
rations’ ability to assign their assets (and liabilities). Summit
Account, 690 N.E.2d at 728 (explaining that when a corpora-
tion is “a direct continuation of its predecessors,” it “should
have the same rights and liabilities” (internal quotation marks
omitted)), citing Mishawaka Brass Manufacturing v. Milwaukee
Valve Co., 444 N.E.2d 855 (Ind. App. 1983). But Picadilly’s pub-
lic policy concerns are present, as discussed above, when a
party seeks through a settlement the right to pursue a legal
malpractice claim. Indiana courts have consistently empha-
sized that whether a legal malpractice claim is assignable ul-
timately comes down to policy considerations. E.g., State
Farm, 873 N.E.2d at 1025. The public policy calculus is simply
diﬀerent in these two diﬀerent contexts. In that sense, Summit
Account is distinguishable on factual and public policy
grounds. The Summit Account limitation on the Picadilly rule
does not apply here. In fact, the diﬀerences between this case
and Summit Account emphasize why the Picadilly rule should
apply here. 4


4 We do not mean to imply that if Shah had simply purchased Duro and
continued to operate it, today’s outcome may have been different. A court
would still have to consider Picadilly and the Summit Account factors to
determine if the company asserting the legal malpractice claim were truly
a direct continuation of its predecessor. Duro cannot satisfy those factors.
14                                                No. 21-3025

    Duro also argues that there was no assignment of any kind
here because Shah himself asserted the legal malpractice
claim in his shareholder derivative complaint back in 2015.
This was before the 2017 settlement that made Shah the sole
owner of Duro. Duro, however, does not cite any support for
the argument that, in Indiana, minority shareholders can
bring derivative legal malpractice claims on behalf of a corpo-
ration against its outside legal counsel. The district court
found no support for this argument, and neither have we. At
least one state has expressly rejected it. In McDermott, Will &
Emery v. Superior Court, 99 Cal. Rptr. 2d 622 (Cal. App. 2000),
the appellate court went so far as to grant a writ of mandamus
to direct dismissal of such a claim. Most telling for our pur-
poses, the California court relied on public policy grounds—
particularly the need to protect attorney-client privilege and
the attorney-client relationship—that echo the grounds for the
Picadilly rule in Indiana and that are at stake in this case.
Moreover, even if Indiana would allow such a derivative
claim, we agree with the district court that the interest Shah
gained through Duro after the settlement did not match the
interest he tried to assert in 2015.
   At bottom, Duro’s assertion of its legal malpractice claim
depends on a de facto assignment that is barred as a matter of
Indiana law. May Oberfell was therefore entitled to summary
judgment. The judgment of the district court is
                                                  AFFIRMED.